Citation Nr: 1807403	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1981 to September 1984, and in the United States Navy from January 2008 to April 2009.  

This matter is before the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional development.

A Navy reserves treatment record from February 2008 shows that essential hypertension was identified.

The Veteran had previously failed to attend a VA bones and joints examination on August 25, 2010 because he was deployed.  In response, the Veteran contacted VA via telephone on September 7, 2010.  The Report of General Information shows, "Veteran is wanting to reschedule the exam dated for 9/18/10 related to the claim 7/16/09.  He is currently in Iraq, he will not be back in the country until 11/29/10, he will only be home for 2 weeks, please reschedule between 11/29/10 and 12/10/10." 

The Veteran submitted a January 3, 2012 Statement in Support of Claim showing "Please schedule a C&P exam in support of left knee, left foot, hypertension, and back."   

In the case of a claim for disability compensation, the assistance provided by the Secretary under subsection (a) shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  (2) The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim for purposes of paragraph (1) if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence (including statements of the claimant)-
(A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C. § 5103A (d).

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  Given the Veteran's contentions and the evidence of record regarding hypertension, the Board finds that a VA examination to determine the etiology of the Veteran's hypertension is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:


1. If the Veteran identifies other evidence, obtain updated 
VA treatment records and associate them with the claims file.

2.  In light of the Veteran's report of "He is currently in 
Iraq, he will not be back in the country until 11/29/10," please verify whether the Veteran served on active duty after April 2009.

3. If necessary, obtain copies of the Veteran's 
Service Treatment Records (STRs) in view of his report of deployment after April 2009.

4. Schedule the Veteran for a VA examination by 
an appropriate examiner to determine whether the Veteran's preexisting hypertension increased in severity during service.  If there was an increase, was such increase due to natural progress?  Attention is directed to the Veteran's Navy reserves health records, including from February 2008, documenting essential hypertension and medication for control.

The examiner should provide a rationale for all opinions expressed. 

5. After the development requested above has been 
completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






